Whaley, Judge,
delivered tbe opinion of tbe court:
This is a suit against the United States upon a maritime cause of action growing out of tbe operation of ships for tbe Government. The petition does not allege tbe vessels were not operated as merchant vessels. Without such an allegation this court is without jurisdiction of the cause of action. This case is similar in all respects to Matson Navigation Company v. United States, 284 U. S. 352, 359.
The motion of the defendant to dismiss is granted. It is so ordered.
Williams, Judge; Littleton, Judge; Gheen, Judge; and Booth, Chief Justice, concur.